476 F.2d 662
Eloise ADELT, Appellant,v.RICHMOND SCHOOL DISTRICT, etc., et al., Appellees.
No. 26796.
United States Court of Appeals,Ninth Circuit.
April 9, 1973.

Eloise Adelt, in pro. per.
John B. Clausen, Contra Costa County Counsel (no appearance), Martinez, Cal., for appellees.
OPINION
Before HAMLEY, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
The Order of dismissal by the District Court is affirmed.


2
It is apparent that this appeal arises from a suit wherein the appellant sought to relitigate issues which had theretofore been resolved adversely to her, both in the California and Federal Courts.  See Adelt v. Richmond School District, 250 Cal.App.2d 149, 58 Cal.Rptr. 151 (1967); Adelt v. Richmond School District, 439 F.2d 718 (9th Cir. 1971).